Insured [John A. Doe] Single Premium Variable Annuity Contract - Nonparticipating Contract Number [9999999] Agency [0001] Annuity proceeds payable at maturity date. Death proceeds payable in event of death of Annuitant prior to maturity date. The contract value of this contract may increase or decrease daily depending on the investment experience of the subaccounts. There is no guaranteed minimum contract value. Kansas City Life Insurance Company will pay the proceeds of this contract according to the provisions on this and the following pages, all of which are part of this contract. This contract is a legal contract between you and Kansas City Life Insurance Company. READ YOUR CONTRACT CAREFULLY. Signed for Kansas City Life Insurance Company, a stock company, at its Home Office, 3520 Broadway, PO Box 219139, Kansas City, MO 64121-9139. Secretary President 10-Day Right To Examine Contract Please examine this contract carefully. If you are not satisfied, you may return the contract to us or to your registered representative within 10 days of its receipt. If returned, the contract will be void from the beginning and we will refund the contract value, plus the $30.00 annual administration fee, if charged, as of the earlier of the date the returned contract is received by us at our Home Office or the date the returned contract is received by the registered representative who sold you the contract. J182 GUIDE TO CONTRACT PROVISIONS Page Section 1: Contract Data 3 Section 2: Definitions 7 Section 3: Proceeds 8 Section 4: Premium 10 Section 5: Contract Values 10 Section 6: Other Contract Provisions 12 6.1Contract 6.2Authority to Change Contract 6.3Modifications 6.4Incontestability 6.5Age and Sex 6.6Option to Change Maturity Date 6.7Contract Termination 6.8Contract Loans 6.9Nonparticipating 6.10Annual Report 6.11Basis of Computation Section 7: Control of Contract 13 Section 8: Variable Account 14 Section 9: Transfers 15 Section 10: Payment of Proceeds 16 A copy of the original application and any additional benefits provided by rider or endorsement follow page 18. J182 2 SECTION 1.CONTRACT DATA CONTRACT NUMBER [9999999] BENEFICIARY As stated in the application or in the last beneficiary designation filed with us ANNUITANT [John A. Doe] OWNER As stated in the application or in the last ownership designation filed with us CONTRACT DATE [June 01, 2009] ISSUE AGE [35] MATURITY DATE [June 01, 2039] SEX [Male] MONTHLY LIFE INCOME FACTOR [$5.65 per $1,000 of Maturity Proceeds] GUARANTEED PAYMENT PERIOD [120 Months] MINIMUM SINGLE PREMIUM $10,000 J182 3 SECTION 1. CONTRACT DATA (CONTINUED) DATE PREPARED: [06/01/2009] ANNUITANTCONTRACT NUMBER [JOHN A.
